Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-33165 Assured Pharmacy, Inc. (Exact name of registrant as specified in its charter) 17935 Sky Park Circle Suite F Irvine, California 92624 222-9971 (Address, include zip code, and telephone number, including area code, of registrants principal executive offices) Common Stock, $0.001 par value per share (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(1) o Rule 15d-6 o Rule 12h-3(b)(1)(i) x Approximate number of holders of record as of the certification or notice date: 119 Pursuant to the requirements of the Securities Exchange Act of 1934, Assured Pharmacy, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. DATE: January 30, 2009 Assured Pharmacy, Inc. By: /s/ Robert Delvecchio Name: Robert Delvecchio Title: Chief Executive Officer
